Citation Nr: 1811405	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-23 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disorder, to include anxiety, depression, and PTSD. 

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for a left shoulder disability. 

4. Entitlement to service connection a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1997 to March 1980. He also served in the National Guard from 1981 to 2000.

These matters come before the Board of Veteran's Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran was afforded a videoconference hearing at the RO in May 2012 before a Veterans Law Judge who subsequently retired from the Board. The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in the final decision on appeal. The Veteran was therefore offered the opportunity to appear for another hearing in accordance with 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017). However, he declined to have another hearing in a response received in January 2017. Notwithstanding, the Board will duly consider the testimony presented at the May 2012 hearing.

These claims were previously remanded by the Board in April 2014 and April 2017 for additional development. The necessary development has been complete and jurisdiction has been returned to the Board.

The Veteran has also appealed a claim for service connection of the right knee secondary to the right ankle, but requested a videoconference hearing in November 2015 on his Form 9 that has not taken place yet. Therefore, the Board will not adjudicate that claim at this time. 



FINDINGS OF FACT

1. An acquired psychiatric disorder, to include anxiety, depression, and PTSD, did not have onset during active service and is not otherwise related to active service.

2. A cervical disability did not have onset during active service is not otherwise related to active service.

3. A left shoulder disability did not have onset during active service, arthritis did not manifest within one year following service discharge, and is not otherwise related to active service.

4. Bilateral hearing loss disability did not have onset during active service, sensorineural hearing loss did not manifest to a compensable degree within one year following service discharge, and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for acquired psychiatric disorder, to include anxiety, depression, and PTSD, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137. 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist that have not been already addressed. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease [related to] service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

IIa. Service Connection-Acquired Psychiatric Disorder, Cervical Spine and Left Shoulder disabilities.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an in-service disease or injury related to these disabilities. As the Veteran has based all of these claims on the same in-service incident, the Board will address them all at once as the analysis is the same for all three issues. 

First, the Board notes that the Veteran has current disabilities for all three claims. The Board notes that the Veteran does not have a posttraumatic stress disorder diagnosis for which he added to his acquired psychiatric disorder claim in September 2015. Therefore, there is no need for further consideration for that particular disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). However, the Veteran does have diagnoses of depression and anxiety dating as far back as June 2011. In regard to his cervical spine and left shoulder disability, the Veteran has a diagnosis of cervical stenosis and degenerative joint disease of the left shoulder respectively. 

The Veteran claims that all of these disabilities are a result of a helicopter incident while training with the Pennsylvania National Guard sometime between 1983 and 1986. The Veteran claims during the drill, he was forced out of the helicopter when it was still hovering higher than a safe jumping distance, and he landed on his shoulder, neck and head. He states that he was treated by a medic only at the time and then saw a private physician later, although he was unable to provide any medical records from this time period. A request was made to the physician, Dr. W, prior to the Board's April 2014 remand and the response received was negative for any treatment records for the Veteran during this time period. 

As the RO continued to search for records in connection with these claims, an official finding was made in May 2011 that most of the Veteran's service treatment records were unavailable. This included a search of the VA resource management center, a Pennsylvania National Guard headquarters and regional office, as well as a personnel information exchange system request. Additional searches of the claims file confirmed that none of the Veteran's military personnel records note his helicopter incident, nor were there any other firsthand accounts of the incident submitted from anyone other the Veteran although the Veteran states that several others witnessed the event. 

Of record are private medical records dating from 1997 to 2005.  Throughout these records from 1997 to 2001, the Veteran was reporting a right ankle injury and residual pain.  However, there was no report of a cervical spine or left shoulder injury or continuing pain that he was experiencing in these areas during this time frame.  The Veteran claims that he injured his cervical spine and left shoulder in 1985 or around that time frame, and he first started reporting left shoulder pain in 2005 (20 years later) and cervical spine pain in 2007 (22 years later).  The only treatment records that cover a period prior to 2005 do not document neck or shoulder symptoms, which the Board finds tends to establish that he did not sustain the injury he claims he sustained in 1985.  The Veteran has alleged he sustained these injuries in 1985 and experienced continuous pain since that time.  While medical records were documenting right ankle pain from an injury he sustained in the National Guard in approximately 1996, there was no documentation of other pain the Veteran was experiencing from an injury he sustained in the National Guard in 1985.  Besides addressing right ankle pain, these records addressed right foot pain, right wrist pain, body aches, coughing, bronchitis, and crushed fingers.  When the Veteran's left shoulder was x-rayed in 2005, there was no abnormality.  The Board finds that had the Veteran continued to experience pain in his cervical spine and left shoulder since 1985, it would have been documented in these records, as other musculoskeletal pain was documented.  Besides these records, VA has been unable to obtain any medical records dated prior to 2005 and no medical records prior to 1996.  Thus, there is a 10-year period of missing records between the time of the alleged injury and the first documented medical records.  In 2005, the Veteran reported that the injury occurred 10 years ago, but then changed the injury to having occurred in 1985.  

More so, none of the evidence indicates that the Veteran's claimed helicopter incident is more likely than not the basis of his current disabilities. Although the alleged incident is mentioned several times throughout the Veteran's medical records; the Board finds that these are his lay statements for where he believes his injuries began, not actual medical evidence of the etiology of the disability. See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional). Therefore although a part of medical records, the Board finds these statements to be lay statements and not medical evidence that establish a nexus for the Veteran's disabilities. More so, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, discussing the causes of these disabilities falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  These are not the types of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). The Veteran has been given several opportunities to provide additional evidence to support his claims, particularly the verification of his in-service incident or a medical nexus and has failed to do so. 

Therefore, the Board finds the weight of the evidence weighs against the Veteran's current disabilities being related to any in-service event or occurrence and therefore, service connection is denied. 

IIb. Service Connection - Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss disability as a result of in-service noise exposure. 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2017). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regarding evidence of a current disability, the medical evidence establishes that the Veteran has a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385. 

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for bilateral hearing loss disability. The reasons for this determination follow.

The question at hand is whether the Veteran's current hearing loss disability is related to his military service. As stated above there are no service treatment records to corroborate any in-service events, complaints, diagnosis or treatment for bilateral hearing loss. And although the Veteran is competent to report readily observable symptoms such as hearing loss, this does not require an automatic grant of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

The Veteran was afforded a VA examination in June 2016 which diagnosed his bilateral hearing loss disability. The examiner also conceded noise exposure and highly probable hazardous noise exposure because of his MOS in the military service of cannon crewmember. However, even conceding the Veteran's exposure to in-service excessive noise exposure due to his military specialty, there is still a need for a nexus between his current disabilities and his military service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). As the VA examiner indicates, it would be mere speculation to assume that the Veteran's hearing loss is related to service due to the lack of records. Thus, the examiner was unable to opine on the etiology, which the Board finds allows the examiner's speculation determination to be valid.  Here, the inability to opine on the question of etiology was not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Without evidence of the Veteran's hearing during service, the examiner was unable to provide a nexus opinion.  A speculative opinion is not a positive opinion.

The Board notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). Therefore, this opinion is probative to the Board's decision for this claim. 

Also, the Board notes the difference in time between the Veteran's claim and service as well. Even from the time period the Veteran left his National Guard service in 2000 there is a several years gap before he files for service connection for hearing loss. The Board finds this especially significant as the Veteran reported claims for other disabilities several years earlier. The passage of many years between service separation and any documentation of a disability tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Therefore, the Board finds that the most persuasive evidence of record shows that the Veteran's bilateral hearing loss is not related to service. Therefore, the claim for bilateral hearing loss disability is denied.

In conclusion, the most probative evidence of record weighs against the Veteran's claims of service connection. As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for acquired psychiatric disorder to include anxiety, depression, and PTSD is denied. 

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


